4. Recognition and supervision of suspended sentences, alternative sanctions and conditional sentences (vote)
- Esteves report
- Before the vote
rapporteur. - Mr President, I would just like to propose an oral amendment to my Amendment 2, to clarify the text.
I propose to delete the word 'unacceptable'. Therefore, it would read: 'in clear infringement of the fundamental rights laid down in the European Union Treaties'. The political groups have already been informed.
(The oral amendment was adopted.)